Per Curiam.

Landlord presented a prima facie case on its petition that tenant violated a substantial obligation of her tenancy by repeated and unjustified refusal to pay her rent, when due, which necessitated 30 separate summary proceedings for nonpayment. Furthermore, 10-day notice to cure, required by subdivision 1 of section 52 of the State Rent and Eviction Regulations, is inapplicable to a situation, such as here, where there has been a contrived course of conduct of nonpayment of rent, payable in advance, which necessitated resort by the landlord to summary proceedings on 30 separate occasions (Gilbert v. Becker, 142 N. Y. S. 2d 888; Sanfilippo v. Coster, 91 N. Y. S. 2d 738, appeal dismissed 100 N. Y. S. 2d 144; Beals v. Wideman [App. Term, First Dept.], N. Y. L. J., April 12, 1957, p. 6, col. 5, motion for leave to appeal to Appellate Division denied N. Y. L. J., May 8, 1957, p. 6, col. 3).
The final order should be reversed and a new trial ordered, with $30 costs.
Hofstadter, Aurelio and Tilzee, JJ., concur.
Final order reversed, etc.